Citation Nr: 1713697	
Decision Date: 04/26/17    Archive Date: 05/04/17

DOCKET NO.  05-32 120 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim for entitlement to service connection for a hearing loss disability. 

2.  Whether new and material evidence has been received to reopen the claim for entitlement to service connection for tinnitus.  

3.  Whether new and material evidence has been received to reopen the claim for entitlement to service connection for hypertension.  

4.  Whether new and material evidence has been received to reopen the claim for entitlement to service connection for congestive heart failure.  

5.  Whether new and material evidence has been received to reopen the claim for entitlement to service connection for gouty arthritis of the bilateral feet.  

6.  Whether new and material evidence has been received to reopen the claim for entitlement to service connection for generalized arthritis of multiple joints (claimed as severe arthritis).  

7.  Whether new and material evidence has been received to reopen the claim for entitlement to service connection for chronic obstructive pulmonary disease.

8.  Whether new and material evidence has been received to reopen the claim for entitlement to service connection for asbestosis.  

9.  Entitlement to service connection for a hearing loss disability.  

10.  Entitlement to service connection for tinnitus.  

11.  Entitlement to service connection for congestive heart failure.  

12.  Entitlement to service connection for a lumbar spine disability to include nerve damage.  


REPRESENTATION

Appellant represented by:	John Cameron, Attorney at Law 


ATTORNEY FOR THE BOARD

T. S. Willie, Counsel 


INTRODUCTION

The Veteran had active service in the U.S. Army from June 1962 to June 1964. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Montgomery, Alabama Department of Veterans Affairs (VA) Regional Office (RO).

This case was remanded for further development in August 2015.  The Board also notes that, in his September 2005 VA Form 9 Substantive Appeal and in August 2014, the Veteran requested to appear at a hearing before a member of the Board.  He was scheduled for a hearing in February 2017 but the AOJ has indicated that he canceled his hearing.  The Board considers the hearing request withdrawn at this time.  See 38 C.F.R. § 20.704(e).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of whether new and material evidence has been received to reopen the claims for entitlement to service connection for hypertension, gouty arthritis of the bilateral feet, generalized arthritis of multiple joints (claimed as severe arthritis), chronic obstructive pulmonary disease and asbestosis, and entitlement to service connection for a hearing loss disability, tinnitus, congestive heart failure and a lumbar spine disability to include nerve damage are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Service connection for hearing loss, tinnitus and congestive heart failure was last denied in an August 2007 rating decision.  The evidence added to the record with regard to hearing loss, tinnitus and congestive heart failure since the August 2007 rating decision is not cumulative or redundant, does cure a prior evidentiary defect and raises a reasonable possibility of substantiating the claims.


CONCLUSION OF LAW

The August 2007 rating decision denying service connection for hearing loss, tinnitus and congestive heart failure is final.  New and material evidence to reopen the claims for service connection for hearing loss, tinnitus and congestive heart failure has been received and the claims are reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2014); 38 C.F.R. §§ 3.156(a), 3.159 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016).  As shown below, no adverse determination is being made.  Therefore, there is no need to discuss VCAA compliance at this time.

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  Evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  Anglin v. West, 203 F.3d 1343, 1347 (2000).  In deciding whether new and material evidence has been submitted the Board looks to the evidence submitted since the last final denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  Shade, 24 Vet. App. at 117.  

Service connection for a hearing loss disability, tinnitus and congestive heart failure was denied in August 2007 because it was determined that the record failed to show that the disabilities had been clinically diagnosed.  After reviewing all of the evidence of record available at the time of the August 2007 rating decision and in light of the evidence received since that decision to include the lay statements of record, the October 2009 VA examination disclosing a hearing loss disability in accordance with VA regulations and a diagnosis of bilateral subjective tinnitus, and outpatient treatment records showing a history of congestive heart failure, the Board finds that the new evidence raises a reasonable possibility of substantiating the appellant's claims of entitlement to service connection for hearing loss, tinnitus and congestive heart failure.  Accordingly, the claims are reopened.


ORDER

New and material evidence has been received; the application to reopen the claim for entitlement to service connection for a hearing loss disability is granted to this extent only.

New and material evidence has been received; the application to reopen the claim for entitlement to service connection for tinnitus is granted to this extent only.

New and material evidence has been received; the application to reopen the claim for entitlement to service connection for congestive heart failure is granted to this extent only.


REMAND

The Veteran appeals the denial to reopen the claims for entitlement to service connection for hypertension, gouty arthritis of the bilateral feet, generalized arthritis multiple joints, chronic obstructive pulmonary disease and asbestosis.  He also appeals the denial of service connection for a lumbar spine disability with nerve involvement, hearing loss, tinnitus and congestive heart failure.  In May 2011, the Veteran's representative put VA on notice that the Veteran was receiving Social Security benefits.  It appears, however, that his medical records and decisions relating to the Social Security Administration grant of benefits have not been associated with the claims file.  In light of the above, the Board finds that a remand is necessary to obtain and associate with the claims file any relevant Social Security Administration records and decisions.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the Social Security Administration for the purpose of obtaining a copy of all decisions and all medical records relied upon in conjunction with the appellant's claim for Social Security Administration disability benefits.  

2.	Upon completion of the above requested development and any additional development deemed appropriate, the AOJ should readjudicate the remanded issues.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


